Citation Nr: 0924727	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as lung damage.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1944 to February 
1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which denied service connection for 
COPD, claimed as lung damage.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a VA Form 9 Substantive Appeal in 
November 2008 in which he requested a Travel Board hearing.  
A subsequent VA Form 9 was submitted in December 2008 and 
indicated that no Board hearing was requested.  The Board 
notes that the Veteran did not personally sign this form.  
Rather, it was submitted by his appointed representative.  
Then, in March 2009, the Veteran submitted a third VA Form 9 
in which he again requested a Travel Board hearing.

There has been no further correspondence to indicate that 
this latest request for a hearing has been withdrawn.  
Therefore, the case should be remanded to the RO so that a 
Travel Board hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
personal hearing before a traveling member 
of the Board of Veterans' Appeals sitting 
at the RO as soon as practicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



